DLD-266                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-1875
                                       ___________

                                    ROGER WILSON,
                                              Appellant

                                             v.

                                  MIKE HEALEY
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                       (W.D. Pa. Civil Action No. 2-18-cv-00311)
                      District Judge: Honorable Nora Barry Fischer
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    July 12, 2018
            Before: JORDAN, SHWARTZ and KRAUSE, Circuit Judges

                              (Opinion filed: July 20, 2018)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Roger Wilson, proceeding pro se, appeals an order of the United States District




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Court for the Western District of Pennsylvania dismissing his complaint as frivolous

pursuant to 28 U.S.C. § 1915(e)(2)(B). We will summarily affirm the judgment of the

District Court.

       Wilson filed a complaint against attorney Mike Healey, who was appointed to

represented him at a supervised release violation and revocation hearing. Wilson’s

complaint is not very clear. He alleges that Healey allowed the judge to find him

incompetent and allowed his case to go to trial without a preliminary hearing and after

the supervised release officer lied under oath. He also avers that Healey allowed him to

be detained outside his district before a trial or conviction and for a period greater than

his sentence. Wilson also alleges that his patents were stolen. Wilson brought his

complaint pursuant to 18 U.S.C. § 1584, which prohibits holding or selling persons into

involuntary servitude, and sought $100 million in damages.

       The District Court adopted the Magistrate Judge’s report and recommendation to

dismiss the complaint as frivolous because it is based on an indisputably meritless legal

theory. The Magistrate Judge explained that, while there is a civil remedy for a violation

of § 1584, Wilson had alleged no facts supporting a claim that he was a victim of slavery.

The District Court overruled Wilson’s objections to the report in which he challenged the

procedures that were used and reiterated his complaints about the incompetency ruling,

the length of his detention, and the theft of his patents. This appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review is

plenary. Roman v. Jeffes, 904 F.2d 192, 194 (3d Cir. 1990).



                                              2
       The District Court’s decision is supported by the record. Wilson has not shown

that improper procedures were used in his case, see 28 U.S.C. § 636(b) (authorizing

recommendations by a Magistrate Judge), that his allegations implicate § 1584, or that he

has a non-frivolous claim against Healey related to his criminal case or his patents.

Wilson’s complaint was properly dismissed. See Neitzke v. Williams, 490 U.S. 319, 325

(1989).

       Because this appeal does not present a substantial question, we will summarily

affirm the judgment of the District Court.




                                             3